Title: From Hannah Phillips Cushing to Abigail Smith Adams, 13 March 1817
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith


				
					
					Plymouth March 13th. 1817.
				
				A long time my beloved Friend has elapsed since we have seen each other or even conversed by letters. My eyes are so affected by the fire in winter, that I do not attempt to write. It was my intention when at Quincy to have spent the winter at Scituate; but as soon as dear Sister Bowers relinquished the idea of being there also; I was decided at once to pass it here; A spot rendered very dear to me by being the native place of my blessed Mother, & the now residence of my beloved sister Sister, & Niece. I have had much enjoyment in hearing Mr Kendall preach &c. The weather has been so remarkably fine upon the Sabbaths that it has not prevented me from attending Church but two  days. The society is very good we have been at many social Tea partys & not without much pleasure. At the same time, I miss our good old Friend Madam Warren; But she is gone, no doubt to join a far more blessed society than we can possibly meet here on earth. I congratulate you &  yours my dear Madam, & also our Country, upon the prospect of Mr Adams’s speedy return & filling the important Office of Secretary of State & I hope this time four years he will be President & justly receive the veneration of this people for his good & great talents. I have lately seen two letters in print written to my good brother C Cushing. I hope they were not published without the consent of The President; at the same time I think them excellent. Do have the goodness to tell me soon how the winter has passed with my Quincy friends as well as those at St James’s. I have had the pleasure of hearing of the welfare of Mrs Dewint through Mrs Torrey.As soon as the roads are settled & the weather pleasant I hope to be with you & also to visit My Boston friends before commencing housekeeping My sister Bowers intends joining me at Scite. by May. Mrs Jackson, & Mrs Hammatt, unite with me in best respects to you, & the President, & love to Miss Smith & Miss Adams. In hopes of shortly hearing of your welfare I subscribe your Affectionate friend
				
					H Cushing
				
				
			